Citation Nr: 0730155	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 353A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for loss of visual 
acuity, left eye.

2.  Entitlement to service connection for loss of visual 
acuity, right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1955 to December 1957.  This matter is before the 
Board of Veterans' Appeal (Board) on appeal from an April 
2004 rating decision by the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In his testimony before the undersigned, the veteran stated 
that he received treatment for bilateral eye problems from 
the Dearborn, Michigan VAMC from 1983 to 1995.  The records 
cited by the veteran are not associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, they must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete records 
of treatment of the veteran for eye 
complaints from the Dearborn, Michigan, 
VAMC for the period from 1983 to 1995.  
All records obtained should be associated 
with the claims folder.

2.  The RO should arrange for any further 
development suggested by evidence received 
pursuant to the above request, then review 
the claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

